Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
             This Office Action is in response to the papers filed on 30 July 2020.
 
CLAIMS UNDER EXAMINATION
Claims 1-2, 4-5, 10-12, 26-35 and 40-48 have been examined on their merits. Claims 36-39 are drawn to species which were not elected in the response Restriction/Species election filed on 25 October 2017. Applicant elected a support with uniform stiffness. Therefore claims 36-39 are withdrawn from examination.

 PRIORITY
A certified translated copy of Foreign Priority document JP2014-037341, filed on 27 February 2014, has not been provided. 


WITHDRAWN REJECTION

The previous rejections made under 35 USC 112 have been withdrawn due to claim amendment and claim cancellation.

The rejection of claims 1-2, 4-5, 11-12, 30 and 42 under 35 U.S.C. 102(a)(1)as being anticipated by Singaravelu et al. as evidenced by Kennan et al., Niehage et al. and MedicineNet has been withdrawn. While Singaravelu teaches a coculture of cells, the 

The rejection of claim 27 under 35 U.S.C. 102(a)(1) as being anticipated by Bertolo et al. as evidenced by and MedicineNet is withdrawn. Claim 27 has been amended to recite culture of a mixture on a support on which the mesenchymal cells contract. While Bertolo teaches a coculture comprising a mixture of MSCs and tissues, the art does not teach culture on a material that would meet the claim limitation.

The rejection of claim 27 under 35 U.S.C. 102(a)(1)as being anticipated by Nigham et al. as evidenced by Kumar et al. is withdrawn. The art does not anticipate culture on a material that would meet the claim limitation.

The rejection of claims 26, 28, 31 and 43 under 35 U.S.C. 103 as being unpatentable over Cyranoski et al. in view of Takahashi et al. as evidenced by Niehage et al. and MedicineNet is withdrawn. Cyranoski does not teach the culture of only two types of cells.

The rejection of claims 1-2, 4-5, 10-12, 15, 17, 26, 28 and 30-31  under 35 U.S.C. 103 as being unpatentable over Takebe et al. in view of Si-Tayeb et al. as evidenced by Niehage et al. has been withdrawn. Takebe does note teach the culture of only two types of cells.



NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 27, 29, 32-35, 41 and 45 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Nigham et al. (previously cited; Strategy for engineering various 3D tissue, organoids and vasculature. US2015/0284689 with benefit of provisional application 61/719151, 26 October 2012) as evidenced by Kumar et al. (Defining a mesenchymal progenitor niche at single cell resolution. Science 2014 November 14 pages 1-23).

Nigham teaches a method for constructing 3D organoids ([0002]). An organoid is broadly interpreted to be a cell condensate. In Figure 3, the art teaches a bud of non-specific origin is combined with kidney, lung, mammary, salivary or pancreas “mesenchyme”. The art refers to a bud as “budding tissue” ([0008]). Therefore a bud is interpreted to be a tissue. As evidenced by Kumar et al., “mesenchyme” is a loose collection of undifferentiated progenitor cells” (page 1, lines 2-3 of Introduction). Therefore the mesenchyme used by Nigham comprises undifferentiated progenitor cells (hence, undifferentiated mesenchymal cells). The art teaches the combination of bud and mesenchyme produce kidney, lung, mammary gland, salivary gland and pancreas. Because Nigham uses a non-specific bud, this is interpreted to be the desired type of tissue. Therefore the art teaches a mixture of tissues of a desired type and undifferentiated mesenchymal cells to form a cell condensate. 

In a separate embodiment Nigham teaches buds cultured with tissue specific mesenchyme can be co-cultured “within or on” a biocompatible substrate (such as Matrigel/collagen gel) ([0098]). Still further, Nigham teaches in many tissue-engineering technologies, an extrinsic biocompatible scaffold is required to provide orientation and support for developing tissue ([0102]). Matrigel and collagen gels are interpreted to be gel-like supports. Further, the Instant specification identities Matrigel as a gel-like 

It would have been obvious to combine the teachings of the prior art by culturing on a gel like support. One would have been motivated to do so since Nigham teaches culturing on a gel like support to produce branched tissue structures. The skilled artisan would do so to produce organ tissues, as disclosed by Nigham. One would have had a reasonable expectation of success since Nigham teaches buds and mesenchyme can be cultured on said gels to successfully produce tissue. Therefore claim 27 is rendered obvious (claim 27). Nigham suggests the use if mesenchymal stem cells as mesenchymal cells ([0066]). Said cells are interpreted to read on isolated cells. Therefore claim 45 is included in this rejection (claim 45). 

The Examiner notes claim 33 recites the tissues are tissues induced from pluripotent cells. This is interpreted to be a product by process limitation which does not distinguish the tissues disclosed by Nigam from a tissue produced from a pluripotent cell. Nigam teaches patient-derived IPSCs can be used to prepare the cell scaffold mesenchymal cells are mixed with ([0048]). Therefore claim 33 is rendered obvious as claimed (claim 33). Claim 29 is rejected on the same grounds (claim 29).

Claim 34 recites the gel-like support “is two-dimensional culture”. As written, this is interpreted to mean the gel-like supports identified in the specification are two-claim 34). Because the art teaches culturing “on” Matrigel, a planar support is rendered obvious. Further, the dish disclosed in Figure 3 is interpreted to provide a planar surface. Therefore claim 35 is rendered obvious (claim 35). Because the method of claim 27 is rendered obvious by the prior art, the condensate is interpreted to form autonomously. Therefore claim 41 is included in this rejection (claim 41).

Nigham teaches the use of mesenchymal stem cells (MSCs) ([0066]). Nigham teaches said cells are multipotent (hence, undifferentiated) ([0066]). As evidenced by Niehage et al., human mesenchymal stem cells express CD29, CD44, CD73, CD90 and CD105 (page 2, right column, first full paragraph). Therefore claim 32 is rendered obvious (claims 32).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made the Applicant are acknowledged. The Applicant argues that because Nigham identifies mesenchyme as “tissue specific” mesenchyme, it is not undifferentiated.

EXAMINER’S RESPONSE
. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Nigham et al. as evidenced by Kumar et al.  as applied to claim 33 above, and further in view of Takebe et al. (as set forth below).


The teachings of Nigham as set forth above are reiterated. Further, the art teaches liver organ, organoids or tissues can be prepared using the disclosed method ([0004]).

The art is silent regarding the number of mesenchymal cells and cells of interest that are cultured.


Takebe teaches a method of preparing a hepatic (hence, a liver) organoid (See Abstract, Background). Takebe teaches co-culturing mesenchymal, endothelial and liver cells under 2-dimensional (2D) culture conditions (see Methods, page 1018). Takebe teaches even under 2D culture, fetal liver, endothelial, and mesenchymal cells self-
Takebe teaches the use of 2x 105 (hence, 100,000-400,000)  mesenchymal stem cells, 1x106 endothelial cells and 1x106 liver cells (hence, more than 400,000 cells in total).

It would have been obvious to combine the teachings of Nigham and Takebe by culturing 2x 105 mesenchymal cells and 400,000 cells of interest. One would have been motivated to do so since Nigham teaches a method that can be used to prepare organoids and Takebe teaches combining 2x 105 mesenchymal cells and 400,000 cells of interest to prepare organoid tissue. One would have had a reasonable expectation of success since Nigham teaches this cell ratio can be used to prepare organoid. One would have expected similar results since both references teach methods of preparing liver organoids. Therefore claim 40 is included in this rejection (claim 40).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 1-2, 4-5, 10-12, 26, 28, 31, 42-43 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (Method for Producing Tissue and Organ. WO2013047639A1 04 April 2013, translation EP2762558 A1; see IDS).

Taniguchi et al. teach a method for making a tissue or organ (Abstract). The art teaches the following ([0012]):
Specifically, organ cells at an optimal differentiation stage as obtained from pluripotent stem cells such as iPS
cells are cocultured with vascular endothelial cells and mesenchymal cells. These three different cell components may preferably be cultured at an optimal mixture ratio. When these cells are cultured for a short time in a differentiation inducing medium containing specific nutritional factors and humoral factors under special circumstances where cells are supported by extracellular matrix components, it becomes possible to induce three-dimensional organ buds with microvasculature in vitro. Further, by transplanting those organ buds induced in culture systems into a living body and initiating blood flow by promoting vascularization, it becomes possible to generate 

While the art teaches an embodiment comprising coculturing organ cells with vascular endothelial cells and mesenchymal cells, the disclosure states either one or both of vascular endothelial cells and mesenchymal cells may be replaced by a substance such as a factor secreted from vascular endothelial cells, a factor secreted from mesenchymal cells, or a factor secreted as a result of the presence of both vascular endothelial cells and mesenchymal cells. At [0014] the art discloses a method comprising culturing an organ cell together with at least one cell and/or factor selected from the group consisting of vascular endothelial cells, mesenchymal cells, factors secreted from vascular endothelial cells, factors secreted from mesenchymal cells, and factors secreted as a result of the presence of both vascular endothelial cells and mesenchymal cells ([0014]). Either one or both of vascular endothelial cell and mesenchymal cell may be substituted by substances such as factors secreted by vascular endothelial cells, factors secreted by mesenchymal cells, factors secreted as a result of the presence of both vascular endothelial cells and mesenchymal cells ([0027]). Therefore the art suggests culture of an organ cell with mesenchymal cells. The organ cell can be endocrine cells of pancreas, pancreatic duct epithelial cells of pancreas, hepatocytes of liver, epithelial cells of intestinal tract, tubular epithelial cells of kidney, podocytes of kidney, cardiomyocytes of heart, lymphocytes and granulocytes of blood, erythrocytes, neurons and glial cells of brain, and neurons and Schwann cells of spinal cord ([0023]). Therefore the art suggests the use of cells from liver, kidney, heart, pancreas and brain. The art teaches co-culture on Matrigel (hence, a gel like support) 

While Taniguchi discloses the limitations of claim 1, the art does not do so with sufficient specificity to anticipate the claim.

It would have been obvious to culture a mixture comprising liver, pancreas, lung, kidney or heart cells with only mesenchymal cells on a gel-like support. One would have been motivated to do so since Taniguchi teaches an organ or tissue can be prepared with only organ cells and mesenchymal cells. The art teaches vascular cells can be replaced with soluble factors secreted from said cells. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). In the instant case, one would have had a reasonable expectation of success since the art teaches an organ/tissue can still be produced when the vascular cells can be eliminated. Figure 13d demonstrates organ cells and MSCs alone can be used alone to generate liver buds. Because the claimed method is rendered obvious by the teachings of the prior art, it follows that a cell condensate would be produced. Therefore claim 1 is rendered obvious (claim 1). Because a cell condensate is rendered obvious, it would be expected to be capable of forming a three-dimensional tissue structure as set forth in claim 2. Therefore claim 2 is included in this rejection (claim 2). The art claim 4). Said support is interpreted to be planar. Therefore claim 5 is included in this rejection (claim 5).

Examiner notes the reference teaches the following: “culture ratios of the three cell types in coculture are not particularly limited as long as the ratio enables the formation of organ buds. A preferable cell count ratio is as follows. Organ cell : vascular endothelial cell: undifferentiated mesenchymal cell = 10 : 10-5 : 2-1” ([0026]). Examiner notes claim 10 encompasses a cell ratio of 10:1 (hence, 1,000,000 desired cells to 100,000 mesenchymal cells. In the Methods Summary, the art teaches 1x106 hepatic cells (1, 000, 000 cells) and 2x105 hMSCs (200,000 cells) ([0061]). Therefore claim 10 is rendered obvious (claim 10).

Because the claimed method steps are rendered obvious, the method would be expected to produce a condensate that is 1mm or more (claim 11). Because the claimed method steps are rendered obvious, the method would be expected to produce a condensate that forms autonomously (claim 12).

The teachings of the prior art as set forth above are reiterated. Further, the art teaches the organ cell is an induced pluripotent stem cell-derived cell (hence, a pluripotent cell) ([0014]).



It would have been obvious to culture a mixture comprising an organ cell that is an induced pluripotent stem cell with only mesenchymal cells on a gel-like support. One would have been motivated to do so since Taniguchi teaches an organ or tissue can be prepared with only organ cells and mesenchymal cells. The art teaches vascular cells can be replaced with soluble factors secreted from said cells. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). In the instant case, one would have had a reasonable expectation of success since the art teaches an organ/tissue can still be produced when the vascular cells can be eliminated. Because the claimed method is rendered obvious by the teachings of the prior art, it follows that a cell condensate would be produced. Therefore claim 26 is rendered obvious (claim 26). Claim 28 recites iPS cells (hence, induced pluripotent stem cells. Therefore the claim is rendered obvious (claim 28).

As set forth above, the art teaches the use of undifferentiated MSCs. The art teaches said cells express Stro-1, CD29, CD44, CD73, CD90, CD105, CD133, CD271 ([0025]). Therefore claim 31 is included in this rejection (claim 31).

claims 42-43).

As set forth above, Taniguchi teaches Matrigel is on a culture dish. A culture dish is interpreted to be a solid support. Therefore claim 46 is included in this rejection (claim 46). A cell culture dish reads on claim 47 is included in this rejection (claim 47).
Taniguchi suggests the use of liver, pancreas, lung, kidney, heart and brain cells (supra). Therefore claim 48 is included in this rejection (claim 48).

Therefore Applicant’s Invention is rendered obvious as claimed.


Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al.



The teachings of Li et al. as set forth above are reiterated.



Li et al. disclose the following assay (Figure 3C, text). LoVo cells were cultured with MSCs in the upper wells of Boyden chambers. The chambers comprise a Matrigel coated membrane (same cited section).  LoVo cells are a carcinoma (hence, cancer) cell line (page 854, left column, Methods, Cell Culture). Therefore the art teaches culturing a mixture comprising only two types of cells consisting of cancer cells (i.e. cells of a desired type) and mesenchymal stem cells (hence, mesenchymal cells). As evidenced by the Instant Specification, Matrigel is a gel-like support having appropriate stiffness to form a condensate ([0088]).

The art teaches the use of 2x104 (20,000 cells; hence, a 1:1 ratio) of each cell type (page 11 of Supplemental Methods and Legends, last paragraph). Claim 44 recites 400,000 or more cancer cells and 100,000 to 400,000 mesenchymal cells. Examiner notes the claimed amount encompasses a 1:1 ratio.

While teaches a cell ratio that reads on the ratio encompassed by the cell numbers recited in claim 44, the art does not explicitly teach the cell numbers. 

It would have been obvious to scale up the number of cells used by Li. The MPEP teaches scaling up of a prior art process capable of being scaled up would not establish patentability in a claim to an old process so scaled. Li studies the effect of MSCs on the behavior and mesenchymal traits of cancer cells. One would increase the number of cells, while using a 1:1 ratio, to study the interaction using a larger cell population. One would have had a reasonable expectation of success since the ratio of cancer to MSC’s used would be the same.

MPEP 2144.04 (IV)(A) which states: “In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).” 


MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed 

Therefore claim 44 is rendered obvious (claim 44).

Therefore Applicant’s Invention is rendered obvious as claimed.



MAINTAINED REJECTIONS

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, 11-12, 30, 42 and 46 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Li et al. (Cancer-Stimulated Mesenchymal Stem Cells Create a Carcinoma Stem Cell Niche via Prostaglandin E2 Signaling. Cancer Discovery 2012 840-855) as evidenced by Kennan et al. (Biomolecular gradients in cell culture systems. Lab Chip. 2008 January; 8(1): 1-44), Niehage et al. (The Cell Surface Proteome of Human Mesenchymal Stromal Cells. PLos ONE. 2011 6(5): pages 1-10) and MedicineNet



Li et al. disclose the following assay (Figure 3C, text). LoVo cells were cultured with MSCs in the upper wells of Boyden chambers. The images show the LoVo cells migrated through the Matrigel coated membranes in 72 hours. LoVo cells are a carcinoma (hence, cancer) cell line (page 854, left column, Methods, Cell Culture). Therefore the art teaches culturing a mixture comprising only two types of cells consisting of cancer cells (i.e. cells of a desired type) and mesenchymal stem cells (hence, mesenchymal cells). As evidenced by the Instant Specification, Matrigel is a gel-like support having appropriate stiffness to form a condensate ([0088]).



Claim 1 is drawn to a method of making a cell condensate in vitro that comprises the step of culturing cells of a desired type and MSCs on a cultured gel-like support on which the MSCs are capable of contraction. Because the prior art anticipates this limitation, it must inherently form a cell condensate as recited in claim 1. Further, the following is noted from the MPEP regarding inherency:

Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).

Therefore claim 1 is anticipated as claimed (claim 1). Because the prior art anticipates claim 1, it would be expected to form a three-dimensional tissue structure as recited in claim 2 (claim 2). Claim 4 recites the gel-like support “is two-dimensional culture”. As claim 4). As evidenced by Kennan et al., the membrane of a Boyden chamber is flat (See Figure 3). Therefore the Matrigel coated on said membrane is interpreted to be planar. Claim 5 is included in this rejection as claimed (claim 5). 

Li teaches the disclosed assay is conducted for 72 hours (see text for Figure 3c). The Instant Specification discloses the following ([0092]):
When formation of cell condensates 0.4-10 mm in size from cells and/or tissues isolated from cancer is intended, the culture period is preferably 12-144 hr.

Because Li’s cells are in culture for 72 hours, they would be expected to produce a cell condensate of 1mm or more as disclosed by the Instant Specification. Therefore claim 11 is included in this rejection (claim 11).

Because Li anticipates the method of claim 1, the cell condensate must be formed autonomously. Therefore claim 12 is included in this rejection (claim 12).

As evidenced by Niehage et al., human mesenchymal stem cells express CD29, CD44, CD73, CD90 and CD105 (page 2, right column, first full paragraph). Therefore the stem cells taught by Li would inherently express these markers. As evidenced by MedicineNet, Stem cells are defined as “unspecialized (undifferentiated) cells that are characteristically of the same family type (lineage)”. Therefore the mesenchymal stem claim 30). As defined by MedicineNet, stem cells are undifferentiated. Therefore the mesenchymal stem cells disclosed by Li et al. read on claim 42 (claim 42). Li teaches the membrane is coated with Matrigel (see text for Figure 3c). A membrane that can be coated is interpreted to be a solid support. Therefore claim 46 is included in this rejection (claim 46).


APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 30 July 2020 are acknowledged. The Applicant states “Figure 3 of Li describes culturing LoVo cells with MSCs on Boyden chambers, and these cells migrate through the membrane” (emphasis added by the Applicant). The arguments state accordingly, Li fails to disclose culturing the recited mixture comprising mesenchymal stem cell (MSC) on a gel-like support on which the MSC remains as set forth in the claims (emphasis added by the Applicant). Noting Li sorts MSCs as shown in Figure 4B, meaning that no aggregate of LoVo cells and MSCs was formed. Therefore the Applicant alleges Li fails to disclose preparing any cell condensate as set forth in the claims.
EXAMINER’S RESPONSE
The arguments are not persuasive. Claim 1 is directed to a method comprising culturing a mixture of only two types of cells on a gel-like support. The claim recites mesenchymal cells remain on the gel-like support. The claim is interpreted to mean the mesenchymal cells remain on the gel-like support while the mixture is being cultured. 

Regarding Li et al., Examiner notes the invasion chamber assay is used to measure the invasion of cancer cells through the Boyden chamber. While Li teaches the carcinoma cells (i.e. LoVo cells) migrate through the Boyden chamber, the art does not teach the MSCs migrate through. The reference teaches the cancer cells “migrated through the membrane” (see first paragraph, page 12, Supplemental). Because claim 1 specifies the mesenchymal cells remain on the gel-like support, and Li only teaches the cancer cells invade through the membrane, Li anticipates this limitation. Citing Figure 4b, the Applicant argues that because Li sorts cells, no aggregate is formed. Examiner notes 4b is not related to the invasion assay in Figure 3. The sorting experiments in Figure 4 analyzes ALDH expression levels.

Therefore Applicant’s Invention is anticipated as claimed.

Claim 27 is rejected under 35 U.S.C. 102(a)(1)as being anticipated by Touboul et al. (Mesenchymal stem cells enhance ovarian cancer cell infiltration through IL16 secretion in an amniochorionic membrane based 3D model. Journal of Translational Medicine 2013, 11:28, pages 1-11) as evidenced by Dasgupta et al. (BD Matrigel Matrix Growth Factor Reduced (GFR) from BD Biosciences. 2003) and MedicineNet

Touboul et al. use millimetric pieces of amniochorionic membrane (AMS) to create 3D peritoneal nodules mimicking epithelial ovarian cancer (EOC) invasion (Abstract, Methods). Said piece of membrane is broadly interpreted to read on a tissue. Assays are done in invasion chambers pre-coated with “reduced growth factor matrix from BD Biosciences” (page 3, left column, last paragraph). As evidenced by Dasgupta et al, said matrix is “Matrigel” (page 1, first paragraph). The art teaches MSCs are in the AMS (page 5, left column, last paragraph). As defined by MedicineNet, stem cells are undifferentiated. Therefore the prior art discloses a mixture comprising AMS tissue and undifferentiated MSCs. The art teaches the use of a “co-culture” system”. Therefore cells are cultured. Therefore the art cultures tissues of a desired type and undifferentiated mesenchymal stem cells. Because the prior art anticipates this limitation, it must inherently form a cell condensate as recited in claim 27. Further, the following is noted from the MPEP regarding inherency:

Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).

Therefore claim 27 is anticipated as claimed (claim 27).

APPLICANT’S ARGUMENTS

The Applicant alleges Touboul's migration and invasion assay in the invasion chamber is performed only for ovarian cancer cells (OCCs) without AMS (noting See Page 3 and Figure 4 of Touboul). The Applicant alleges Touboul cocultures OCCS with AMS only  in suspension without any support (Applicant notes Results, Page 3 of Toubou). The arguments conclude Touboul is silent regarding any culturing of a mixture comprising tissues of a desired type on any support on which the mesenchymal cell contracts as set forth in the claims. The Applicant notes new claim 45 depending from claim 27 recites that the MSCs are isolated MSCs, which Touboul fails to disclose.

EXAMINER’S RESPONSE
The arguments are not persuasive. While Applicant argues claim 27 requires “two” separate tissues of a desired type, Examiner notes claim 27 does not recite this limitation. Claim 27 recites “tissues”. The art teaches “pieces” of amniotic membrane (hence, multiple tissues). The claim does not require different types of tissues.

The Applicant alleges the invasion and migration assay is performed only for ovarian cancer cells, and AMS tissues are not used. Examiner notes the art teaches the following in the Results section titled “Cancer cell invasion of amniochorionic membrane scaffold (AMS) recapitulates peritoneal metastasis”: “We cultured OCCs in suspension 

Therefore Applicant’s Invention is anticipated as claimed.




CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  

                                                                                                                                                                                                 /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653